              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


BENNETT INTERNATIONAL                      )
GROUP, LLC,                                )
                                           )
         Plaintiff,                        )   CIVIL ACTION
                                           )
vs.                                        )   FILE NO. 1:21-cv-02190-MLB
                                           )
ALLIED WORLD SPECIALTY                     )
INSURANCE COMPANY,                         )
                                           )
         Defendant.                        )
                                           )

                       DEFENDANT’S MOTION TO DISMISS
                  AND INCORPORATED MEMORANDUM OF LAW
         Defendant Allied World Specialty Insurance Company (“Allied World”),

pursuant to Federal Rule of Civil Procedure 12(b)(6), respectfully moves the Court

to dismiss Plaintiff’s Complaint with prejudice because Plaintiff seeks insurance

benefits for alleged loss to personal property in the open caused by rain and snow,

which is expressly excluded under the subject insurance contract agreed to by the

parties. Because there are no benefits for this type of loss under the contract,

Plaintiff cannot prevail on its breach of contract claim.      Because there is no

coverage for the alleged loss under the contract, Allied World cannot be held liable




126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 2 of 20




for bad faith denial of insurance benefits for the alleged loss.           Accordingly,

Plaintiff’s Complaint should be dismissed with prejudice.1

                               FACTUAL BACKGROUND

         On February 7, 2020, heavy rain and snow caused the Umatilla River behind

the Plaintiff’s property at 4620 NW McKennon Road, Pendleton, Oregon (the

“Property”) to flood, causing:

               • “damage to 25 travel trailers” at the Property; and

               • damage to “two temporary office buildings” at the Property including

                  “a 40 x 12 mobile office and the second a 32 x 12 mobile officer.”

Complaint, Dkt 1-1 ¶ 13; Exhibit A2 (Feb. 7, 2020 “Property Loss Notice”) at 1;

Exhibit B (May 21, 2020 Disclaimer Letter) at 1; Exhibit C (Feb. 24, 2020


1
  Allied World’s motion is based on Plaintiff’s allegations as set forth in its
Complaint and the documents referenced therein. Allied World does not waive,
but specifically reserves, the right to assert other provisions from the subject
insurance contract in the future.
2
  “Exhibit” refers to one of the documents attached to this motion. The Court may
consider the Property Loss Notice and the February 7, 2020 picture for this motion
because the documents are part of the claim Plaintiff submitted to Allied World,
which is incorporated into Plaintiff’s Complaint by reference and is central to
Plaintiffs’ claim. Rudd v. Suburban Lodges of Am., Inc., 67 F.Supp.2d 1366, 1369
n.3 (N.D. Ga. 1999) (noting that when the plaintiff refers to certain documents in
the complaint and those documents are central to plaintiff’s claim, the court may
rely on them for purposes of evaluating motion to dismiss). Likewise, the denial
letter and appraisal report are also incorporated by reference in Plaintiff’s
complaint and central to its claim and thus can be relied upon by the court.

                                             -2-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 3 of 20




Appraisal Report) at 4; NOAA, Storm Information for Pendleton, Oregon.3 As

described in the appraisal relied on by Plaintiff in the Complaint, the Property

         is located at Premises #23 which has an address of 4620 McKennon
         Rd., Pendleton, OR 97801. The property consists of a 5-acre lot,
         fenced on 3 sides and open the rear which is adjacent to the Umatilla
         River. The property has two temporary office buildings on site one a
         40 x 12 mobile office and the second a 32 x 12 mobile office. There
         are currently 3 travel trailer units that are not inventory stored at the
         location.

Exhibit C (Appraisal Report) at 4. Also, as reflected in the photos taken by the

appraiser, the “two temporary office buildings” described above could be

colloquially referred to as “manufactured office space”:




3
  Available at https://www.ncdc.noaa.gov/stormevents/eventdetails.jsp?id=871973.
The Court may take judicial notice of the contents of this federal agency’s website
because its “accuracy cannot reasonably be questioned.” Fed. R. Evid. 201; see
also Stafford v. Grifols Int’l S.S., No. 1:18-CV-321-SCJ, 2019 WL 3521957, at *2
n.4 (N.D. Ga. Feb. 25, 2019) (taking judicial notice of website of U.S. Department
of State); Kareem of the Family Hodge v. Texas Office of the Attorney General,
No. 1:18-CV-5208-AT, 2018 WL 10733618, at *2 (taking judicial notice of Office
of Attorney General of Texas website); Gardner v. Starkist Co., 418 F. Supp. 3d
443, 452 n.2 (N.D. Cal. 2019) (taking judicial notice of two NOAA webpages).

                                           -3-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 4 of 20




Exhibit D (Appraisal Photos) at 106, 111. Apart from these two manufactured

office spaces,

         The remainder of the property is used for open storage of travel
         trailer units that have been picked up from the manufacture and are
         pending transportation to the dealership that purchased the units.

Exhibit C (Appraisal Report) at 4 (italics added).           Plaintiff’s picture of the

damaged travel trailers that it submitted to Allied World as part of its claim reflects

that the travel trailers were out in the open at the time of the flooding:




Exhibit E. The travel trailers themselves are recreational vehicles (“RVs”) that do

not self-propel but are rather towed by a truck or other self-propelled vehicle:




                                           -4-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 5 of 20




Exhibit D (Appraisal Photos) at 8. The interior of the RVs reflects furniture for

lounging and various amenities, including television:




Id. at 10.

         Because of the loss to the RVs, “Bennett filed a claim with Allied World

under the terms of the Policy.” Complaint, DE 1-1 ¶ 17. “Allied World had the

travel trailers inspected and appraised, determining that they were all a total loss

and appraising the value of the travel trailers to be $481,387.00.”       Id. ¶ 18.

Subsequently, Allied World denied Bennett’s insurance claim. Id. ¶¶ 21, 23.

         The contract at issue was entered into between Allied World and Plaintiff

(the “Contract”). DE 1-1 at Page 12 of 130. In the Contract, the parties agreed

that “in return for the payment of the premium, and subject to all the terms of this

policy, we [Allied World] agree with you [Plaintiff] to provide the insurance as

stated in this policy.” Id. (capital letters changed to lower case and bold font

removed).

                                           -5-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 6 of 20




         Plaintiff seeks to recover money under the Contract – more specifically,

under the “form titled Commercial Output Program Property Coverage Part,”

hereinafter referred to as the “Commercial Output Program” – “which provides

coverage for Business Personal Property.” Complaint, DE 1-1 ¶ 8. Plaintiff claims

that the RVs are “covered business personal property” under the Commercial

Output Program, and as such damage to the RVs constitute loss under the Contract,

entitling Plaintiff to certain monetary benefits. Id. ¶¶ 9, 25.

         The Commercial Output Program sets forth the parties’ agreement with

respect to that section of their Contract:

         In return for “your” payment of the required premium, “we” provide
         the coverage described herein subject to all the “terms” of the
         Commercial Output Program. This coverage is also subject to the
         “schedule of coverages” and additional policy conditions relating to
         assignment or transfer of rights or duties, cancellation, changes or
         modifications, inspections, and examination of books and records.

         Endorsements and schedules may also apply. They are identified on
         the “schedule of coverages”.

         Refer to Definitions for words and phrases that have special meaning.
         These words and phrases are shown in quotation marks or bold type.

Contract, DE 1-1 at Page 52 of 130.

         In its “PROPERTY COVERED” section, Id. at Page 57 of 130, the

Commercial Output Program states in pertinent part as follows:



                                             -6-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 7 of 20




         “We” [Allied World] cover the following property unless the property
         is excluded or subject to limitations.

         “We” cover direct physical loss to covered property at a “covered
         location” caused by a covered peril.

         ****

         BUSINESS PERSONAL PROPERTY

         ****

         g. personal property of others. This means personal property of
            others that is in “your” care, custody, or control.

               Personal property of others includes property that is sold under an
               installation agreement where “your” responsibility continues until
               the property is accepted by the buyer.

               “Our” payment for loss to personal property of others will only be
               for the benefit of the owners of the personal property.

Contract, DE 1-1 at Page 58 of 130 (italics added).              In its “ADDITIONAL

PROPERTY NOT COVERED OR SUBJECT TO LIMITATIONS” section,

the Commercial Output Program lists several kinds of property for which there are

no coverage, including:

         9.       Personal Property in the Open -- “We” do not cover loss to
                  personal property in the open caused by rain, snow, ice, or sleet.

                  This exclusion does not apply to “mobile equipment” or to
                  property in the custody of carriers for hire.




                                              -7-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 8 of 20




Id. at Page 74 of 130.           The Commercial Output Program defines “mobile

equipment” as:

         a.       contractors’ equipment or similar equipment of a mobile or
                  floating nature;
         b.       self-propelled vehicles designed and used primarily to carry
                  mounted equipment; or
         c.       vehicles designed for highway use that are unlicensed and not
                  operated on public roads

Id. at Page 54 of 130.

                                  LEGAL STANDARD

         “Under Rule 12(b)(6), a claim will be dismissed for failure to state a claim

upon which relief can be granted if it does not plead ‘enough facts to state a claim

to relief that is plausible on its face.’” Pepper v. Prime Rate Premium Finance

Corp., No. 1:17-cv-03871-MLB, 2019 WL 6272874, at *2 (N.D. Ga. Nov. 25,

2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007)). “[T]he

court need not accept as true any legal conclusions couched as factual allegations.”

Id. “The court’s ‘duty to accept the facts in the complaint as true does not require

[the court] to ignore specific factual details of the pleading in favor of general or

conclusory allegations.’” Id. (alterations in original) (quoting Griffin Indus., Inc. v.

Irwin, 496 F.3d 1189, 1205-06 (11th Cir. 2007)).




                                            -8-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 9 of 20




         “Although ordinarily nothing beyond the face of the complaint and the

attached documents are considered in analyzing a motion to dismiss, [courts] make

an exception where the plaintiff refers to a document in his complaint, it is central

to his claim, the contents are not disputed, and the defendant attaches it to his

motion to dismiss.” Id. at *3 (alteration in original) (quoting Bryant v. Citigroup,

Inc., 512 F. App’x 994, 995 (11th Cir. 2013)).         “A document is central to a

complaint when it is a ‘necessary part of [the plaintiff’s] effort to make out a

claim.’” Id. (alteration in original) (quoting Day v. Taylor, 400 F.3d 1272, 1276

(11th Cir. 2005)).

                                     ARGUMENT

         Plaintiff cannot recover because its loss was to “personal property in the

open caused by rain, snow, ice, or sleet” and is thus “PROPERTY NOT

COVERED” under the parties’ Contract. Because the parties expressly agreed

that Allied World would not pay any benefits for such loss, Allied World cannot be

held liable for breach of contract for declining Plaintiff’s request for benefits for

damage to the RVs in the open caused by rain and snow. Because there is no

coverage for the RVs, Allied World cannot be held liable for bad faith for

declining Plaintiff’s request for benefits. As Plaintiff cannot establish that it is

entitled to benefits for the RVs, its Complaint must be dismissed with prejudice.


                                           -9-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 10 of 20




I.       As the Contract Provides No Coverage for RVs in the Open Caused by
         Rain and Snow, Allied World Has Not Breached the Contract.

         Because the parties agreed in the Contract that Allied World would not

provide coverage for loss to personal property in the open caused by rain or snow,

it has not breached the Contract by refusing to provide benefits for damage to RVs

in the open caused by rain and snow. DE 1-1, Contract, Page 52 of 130 (“In return

for ‘your’ payment of the required premium, ‘we’ provide the coverage described

herein subject to all the ‘terms’ of the Commercial Output Program.”).

         Under Georgia law, insurance policies are written contracts and, therefore,

are subject to the standard rules of contract construction. See Dixon v. Midland

Ins. Co., 168 Ga. App. 319, 322, 309 S.E.2d 147, 150 (1983). The interpretation of

an insurance policy is a question of law for the Court to resolve. O.C.G.A. § 13-2-

1. “[I]n construing an insurance policy, a court must first decide whether the

language is clear and unambiguous.” Club Libra, Inc. v. R.L. Kine Props., LLC,

324 Ga. App. 547, 548, 751 S.E.2d 418, 419 (2013) (internal quotations omitted).

Ambiguity only exists when “more than one reasonable construction may be

placed upon the language of an agreement.” Estate of Pitts v. City of Atlanta, 323

Ga. App. 70, 76, 746 S.E.2d 698, 702 (2013) (citations omitted). If the insurance

policy is clear and unambiguous, “the court simply enforces the contract according

to its clear terms; the contract alone is looked to for its meaning.” Club Libra, 324
                                           -10-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 11 of 20




Ga. App. at 548, 751 S.E.2d at 419 (citations omitted). As stated by the Georgia

Court of Appeals:

         Where an insurance contract provision is clear and unambiguous, its
         interpretation is a matter for the court. . . . [I]f the policy exclusions
         are unambiguous they must be given effect even if beneficial to the
         insurer and detrimental to the insured. We will not strain to extend
         coverage where none was contracted or intended.

First Specialty Ins. Corp. Inc. v. Flowers, 284 Ga. App. 543, 545, 644 S.E.2d 453,

455 (2007) (internal quotation and citation omitted).

         Here, the loss to the RVs is excluded under the Contract by the “Personal

Property in the Open” exclusion:

         “We” do not cover loss to personal property in the open caused by
         rain, snow, ice, or sleet.

Contract, DE 1-1, Page 74 of 130.

         It cannot reasonably be disputed that the RVs were “in the open” at the time

of the loss. As reflected in the appraisal report relied on by Plaintiff, the sole

buildings on the Property at the time of the loss were “two temporary office

buildings” while the “remainder of the property is used for open storage of travel

trailer units.” Exhibit C (Appraisal Report) at 4 (italics added). As seen in the

photo set forth above, the two office buildings are plainly too small to house any of

the damaged RVs, see supra at 3, and the photo of the damaged RVs submitted by



                                           -11-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 12 of 20




Plaintiff, as part of its claim, reflects that the RVs were in the open at the time of

loss:




Exhibit E.

         The loss to the RVs in the open was caused by rain and snow. As reported

by the Plaintiff in its Property Loss Notice submitted to Allied World: “Rain cause

two office bldgs to wash away. Property of others lost or damaged.” Exhibit A at

1. In the appraisal report relied on by Plaintiff, the appraiser stated, “On February

7, 2020, the Umatilla River behind the property became inundated with water and

overflowed the riverbanks and flooding the surrounding area. This inundation was

caused by ongoing heavy rainfall in the area and snow melt from the surrounding

topography.” Exhibit C at 5.

         The rain referenced by Plaintiff and the appraisal report relied on by Plaintiff

is confirmed in reports by NOAA:

         Heavy snow on February 4-5, 2020 was followed by a period of heavy
         rain, February 5-7. Snow levels rose to near 5000 feet. The heavy

                                           -12-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 13 of 20




         rain and snow melt lead to moderate flooding and several landslides
         along the East Slopes of the Washington Cascades. There was record
         flooding on several rivers, including the Umatilla.

         ****

         The streams and rivers continued the rapid rises through the day of
         February 6th, with the Umatilla River reaching record high water
         levels at the gaging sites near Gibbon and at Pendleton…

         ****

         Most rivers and streams crested overnight on February 6th or on the
         morning of February 7th.

NOAA, Storm Information for Pendleton, Oregon.4 In short, the flooding at issue

was melted “heavy snow” and “ongoing heavy rainfall.”

         Plainly, the loss to the RVs in the open was caused by rain and snow, as the

flooding was itself rain and snow and because the flooding would not have

happened but for the rain and snow.          As such, benefits are excluded by the

“Personal Property in the Open” exclusion expressly agreed to by the parties

absent application of one of its exceptions:

         This exclusion does not apply to “mobile equipment” or to property in
         the custody of carriers for hire.

Contract, DE 1-1, Page 74 of 130.




4
    Available at https://www.ncdc.noaa.gov/stormevents/eventdetails.jsp?id=871973.
                                           -13-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 14 of 20




         If Plaintiff contends that the RVs were “in the custody of carriers for hire,”

then there is no coverage for the RVs because the RVs are “PROPERTY NOT

COVERED” through the “Property of Others” provision of that section:

         14. Property of Others -- “We” do not cover property of others for
             which “you” are responsible as:
                 a. a carrier for hire; or
                 b. an arranger of transportation. This includes carloaders,
                    consolidators, brokers, freight forwarders, or shipping
                    associations.

Id. at Page 60 of 130 (italics and underlines added).

         The RVs are not “mobile equipment” because none of the following

subsections are applicable to the RVs:

         a.       contractors’ equipment or similar equipment of a mobile or
                  floating nature;
         b.       self-propelled vehicles designed and used primarily to carry
                  mounted equipment; or
         c.       vehicles designed for highway use that are unlicensed and not
                  operated on public roads

Id. at Page 54 of 130. Subsection b. does not apply because the RVs are not “self-

propelled” but rather travel trailers that are towed by a self-propelled vehicle:




                                             -14-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 15 of 20




Exhibit D (Appraisal Photos) at 8. As reflected in the pictures, the RVs are also

not primarily used to carry mounted equipment, but rather used for recreation.

Subsection c. of “mobile equipment” does not apply because the RVs are licensed

and operated on public roads:




Exhibit D (Appraisal Photos) at 7.

         Subsection a. does not apply because the RVs are not “contractors’

equipment.” The Contract defines “contractors’ equipment,” in pertinent part, as

“machinery, equipment, and tools of a mobile nature that [Plaintiff] use in [its]

contracting, installation, erection, repair or moving operations or projects.” DE 1-1

at Page 109 of 130. Plaintiff alleges that the RVs “were being stored by Bennett

on behalf of their owner, Keystone RV Company (“Keystone”), for subsequent

                                           -15-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 16 of 20




delivery to a dealership.” Complaint, DE 1-1 ¶ 14. Thus, because the RVs were

being stored for delivery to a dealership, and not for any contracting work by

Plaintiff, they are not “contractors’ equipment.”

         The RVs are also not “similar equipment of a mobile or floating nature.”

The RVs, unlike tools, machines, and equipment typically used by contractors,

cannot be carried by hand, and there is no allegation that the RVs float. Rather, the

RVs are recreational vehicles used by individual consumers for comfort and leisure

in travel:




Exhibit D (Appraisal Photos) at 10.          Accordingly, the RVs are not “mobile

equipment.”

         For all of these reasons, there is no coverage under the Contract for the loss

to the RVs in the open caused by rain and snow. As such, Allied World is not in

breach of the Contract, and Plaintiff can allege nothing that will change the fact



                                           -16-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 17 of 20




that the loss to the RVs in the open was caused by rain and snow. Accordingly,

Plaintiff’s Complaint should be dismissed with prejudice.

II.      Because There is No Coverage, There is No Bad Faith.

         In order to recover damages for an insurer’s alleged bad faith refusal to pay,

there must first be “a loss which is covered by a policy of insurance.” O.C.G.A.

§ 33-4-6. Thus, in the absence of coverage, there can be no finding of bad faith.

State Farm Fire & Cas. Co. v. Diner Concepts, Inc., 370 F. App’x 56, 58 (11th

Cir. 2010); Moon v. Cincinnati Ins. Co., 975 F. Supp. 2d 1326, 1332 (N.D. Ga.

2013); see also BayRock Mortg. Corp. v. Chicago Title Ins. Co., 286 Ga. App. 18,

19 (2007) (“To prevail on a claim for an insurer’s bad faith under OCGA § 33–4–

6, the insured must prove…that the claim is covered under the policy.”).

          Here, where there is no coverage for the RVs because the loss was caused

by rain and snow to the RVs in the open, a risk that the parties expressly agreed

was not covered under the Contract, there can be no finding of bad faith. Thus,

Plaintiff’s bad faith claim must be dismissed.

                                     CONCLUSION

         Allied World is not in breach of the parties’ Contract because the parties

agreed that loss to personal property in the open caused by rain and snow was not

covered under the Contract, and Plaintiff’s claimed loss is to RVs in the open


                                           -17-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 18 of 20




caused by rain and snow. As such, Allied World did not break any contractual

promise by declining to pay the benefits requested by Plaintiff.        Because the

Contract does not provide the benefits requested by Plaintiff, Allied World cannot

be held liable for bad faith denial of those benefits. No amendment by Plaintiff

will change the fact that the claimed loss is to RVs in the open caused by rain and

snow. Accordingly, Plaintiff’s Complaint must be dismissed with prejudice.

         Respectfully submitted this 2nd day of June, 2021.

                                          CARLTON FIELDS P.A.


                                          By: /s/ Jason A. Morris
                                              Jason A. Morris
                                              Georgia Bar No. 608298
                                              Heidi H. Raschke
                                              Georgia Bar No. 594937
                                              1201 West Peachtree Street, Suite 3000
                                              Atlanta, Georgia 30309-3455
                                              (404) 815-3400
                                              (404) 815-3415 (fax)
                                              Email: jmorris@carltonfields.com
                                                      hraschke@carltonfields.com

                                              Attorneys for Defendant Allied World
                                              Specialty Insurance Company




                                           -18-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 19 of 20




                        LOCAL RULE 7.1(D) CERTIFICATION

         Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared with Times New Roman, 14 point.


                                           /s/ Jason A. Morris




                                           -19-
126155898.1
              Case 1:21-cv-02190-MLB Document 3 Filed 06/02/21 Page 20 of 20




                             CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on June 2, 2021, I served a true and correct copy

of the foregoing document via the CM/ECF system, which will automatically serve

all counsel of record.


                                          /s/ Jason A. Morris
                                          Jason A. Morris




                                           -20-
126155898.1
